There is no inherent right in any one to manufacture alcoholic beverages. The Constitution does not prohibit or regulate the manufacture of alcoholic beverages and it is within the power of the Legislature to prohibit or to regulate such manufacture by general or by local laws; and general laws with appropriate classifications of counties as to those in which intoxicating liquors may or may not lawfully be sold therein or as to those counties wherein State Institutions of learning or other State Institutions are or are not located, or other classifications, may be enacted; and in a general statute entitled for regulating and taxing the manufacture, distribution and sale of alcoholic beverages, such manufacture may be prohibited in some counties and regulated in other counties, for such prohibition in some counties is not actual or practical prohibition in the State, but is an element of regulation where the unit regulated is the State having many counties with varying conditions to be met.
In Mernaugh v. City of Orlando, 41 Fla. 433, 27 So.2d 34, the city was given a delegated power to regulate liquor traffic and it attempted to prohibit such traffic throughout the city.
Rehearing denied. *Page 708 
ELLIS, P.J., and TERRELL, BUFORD, and DAVIS, J.J., concur.
BROWN, J., dissents.